ELLISON, P. J.
— Plaintiff bad a car of tomatoes and encumbers at Ingleside, Texas. He bad an offer from Dallas in tbe same State of one dollar per crate on tbe tomatoes and fifty cents per crate on tbe encumbers, delivered at Dallas. Pie thereupon shipped over defendant’s road, a car load of these vegetables from Ingleside to Dallas consigned to himself, and, as be expressed it in testimony, they were “to be- sold in transit.” For some reason* not appearing, they were not sold and on tbe day of arrival at Dallas, be ordered tbe car diverted to Kansas City, Missouri. It was diverted over tbe M. K. & T. Ry. Co., a new bib of lading being issued by that road from Dallas to Kansas City. They arrived at tbe latter place in bad condition and be brought this action for damages and recovered judgment both before a justice of tbe peace and-in the circuit court on appeal.
If tbe shipment was an interstate shipment tbe case is governed by tbe Carmack Amendment to tbe Interstate Commerce law whereby tbe initial carrier is made liable for damages occurring on connecting lines and tbe judgment must be affirmed. On tbe other band, if the shipment was intrastate tbe judgment must be reversed.
Tbe bill of lading issued by defendant at IngLeside was merely for a shipment to Dallas. There was no mention of any other destination. But under tbe tariff rates on file with tbe Interstate Commerce Commission governing both defendant and tbe M. K. & T. Ry. Co., recognition is given to tbe diverting of freight from original destination. And since tbe shipment was made by plaintiff to Dallas, Texas, and on tbe day of arrival it was, by bis order, diverted to Kansas City, Missouri, be insists that tbe shipment was interstate and defendant became liable under tbe Carmack Amendment.
It is conceded that whether a shipment is interstate or intrastate, is not controlled by tbe mere fact of it being billed as one or tbe other. [Chic., Mil. & St. P. Ry. Co., 233 U. S. 334, 343; So. Pac. Terminal Co. v. *657Int. Com. Co., 219 U. S. 498, 527; Ohio R. R. Com. v. Worthington, 225 U. S. 101, 110; Texas & N. O. R. R. Co. v. Sabine Tram. Co., 227 U. S. 111, 127; Louisiana R. R. Com. v. Texas & Pac. Ry., 229 U. S. 336, 341.] As for instance, if the destination of a shipment originating in the interior, is a foreign country, the fact that it was billed from point of .origin to a place on the coast in the same State, and there billed on a steamer to the foreign place, it would be regarded as foreign commerce from the initial point. And so if the shipment is for a State other than the one in which it originated, the fact that it is first billed to some point in the State, thence to be rebilled to destination in the other State, will not change its character as interstate commerce, [So. Pac. Terminal Co. v. Int. Comm. Com., supra; Ohio R. R. Com. v. Worthington, 225 U. S., supra.] So it is summarized in the syllabus to Texas & N. O. R. R. Co. v. Sabine Tram Co., supra, that shipments, “on local bills of lading from one point in a State to another point in the same State destined from the beginning for export, under the circumstances of this case, arfe foreign and not intrastate commerce.”
But to make a shipment interstate, it must be a shipment intended for another State; and if so intended it will not be deprived of its interstate character by being billed to an intermediate point; in the State of its origin. The initial shipment must be the beginning of an interstate journey, [Reynolds v. Railroad, 195 Mo. App. 215, 219, 220; Keithly v. Lusk, 195 Mo. App. 143; McClusky v. Maryville & Northern Ry. Co., 243 U. S. 36.] A different rule would make us say that though a shipment is billed intrastate and is intended as intrastate, it will nevertheless become interstate, if from some subsequent consideration it is shipped into another State.
We are cited by plaintiff to a decision of the Interstate Commerce Commission reported in 43 I. C. C. 378, where it seems to be held that the shipper’s intention in his shipment “must be a fully ripened and completed intent” which is not formed until “he *658decides whether the shipment will he disposed of locally, or the. transit tariff provisions availed of for further movement. [Reynolds v. Railroad; Keithly v. Lusk, supra.] It is not necessary to say whether that case is in accord with the decisions of the Supreme Court of the United States cited above. But the remarks relied upon find no application to this case since plaintiff here had only one intent “fully matured,” and that was to ship to Dallas. And, as we have already suggested, any other rule would make an intrastate shipment impossible.
The vegetables in this controversy were actually shipped, and hilled from Ingleside to Dallas, Texas. That they were not intended to be shipped into any other State conclusively appears. After the car arrived at destination the shipper changed his mind, entered into a new engagement with the M. K. & T. Ry. Co., whereby he shipped the car to Kansas City, Missouri. Under no consideration could this be held to relate back to the origin of the original shipment and change its character. [Gulf, Colorado & Santa Fe Ry. Co. v. Texas, 204 U. S. 403; Illinois Grain to Chicago, 40 I. C. C. 124.] It is stated by counsel that the first of these oases has been departed from in subsequent decisions. We do not find it so. On the contrary it has been frequently cited with approval as will appear by cases herein cited. A reference to McClusky v. Maryville & Northern Ry. Co. 243 U. S. 36, cited above is instructive. The case is not like this on its facts, but the rule involved there and the reasoning applied is applicable.
The judgment is reversed.
All concur.